 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
District of NEVADA

 

United States of America )
Vv. ) Case No. 2:19-mj-00603-VCF
WHE )
ALAN FRANCISCO ELOCK ) Charging District: Southern District of Florida
Defendant ) Charging District’s Case No. 19-20387

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

US. District Court - Southern District of Florida Courtroom No.: AS ORDERED

Place:
AS ORDERED

 

 

Date and Time: 09/03/2019 1:30 pm

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

 

Date: August 14, 2019

 

Judge's signature

CAM FERENBACH, U.S. MAGISTRATE JUDGE
Printed name and title

 

FILED ——— RECEIVED
——~ ENTERED ———. SERVED ON
COUNSEL/PARTIES OF RECORD

 

a

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 
